DETAILED ACTION
This Office Action is in response to the application filed on September 1, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Information Technology – High Efficiency Coding and Media Delivery in Heterogeneous Environments – Part 12: Image File Format – Amendment 3: Support for VVC, EVC, Slideshows and Other Improvements,” ISO/IEC 23008-12:2017(E) Amendment 3, ISO/IEC JTC1/SC 29/WG 11, 2020. N19460. (July 24, 2020) (“N19460”) in view of U.S. Patent Publication No. 2021/0392361 (“Hendry”).
With respect to claim 10, N19460 discloses the invention substantially as claimed, including 
…
perform a conversion between a visual media file and a bitstream, wherein the visual media file comprises image items each comprising a sequence of one or more pictures according to a media file format, wherein the bitstream includes access units each consisting of one or more pictures each belonging to a layer according to a video coding format (see L.1 and L.2.2.1.2, describing a method that includes encapsulating VVC-coded images, image collection, and image sequences from a file format, i.e., perform a conversion between a visual media file and a bitstream, wherein the visual media file comprises image items each comprising a sequence of one or more pictures according to a media file format, and that these include Network Abstraction Layer (NAL) units, i.e., access units each consisting of one or more pictures each belonging to a layer according to a video coding format), and
wherein the media file format specifies that images items comprising pictures originate from the bitstream are allowed to be associated with different instances of a property descriptor that indicates high-level characteristics of the bitstream (see L.2.2.1.2, L.2.3.3.1, describing that this media file format specifies that image items with multiple layers shall have an associated item property VvcOperatingPointsInformationProperty, a property descriptor that indicates/provides a summary of the high-level characteristics of the bitstream containing the image item with multiple layers, i.e., specifies that images items comprising pictures originate from the bitstream are allowed to be associated with different instances of a property descriptor that indicates high-level characteristics of the bitstream).
N19460 does not explicitly disclose the encoder/decoder for implementing the software described, i.e., it does not disclose An apparatus for processing visual media file data comprising a processor and a non- transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to.
However, in the same field of endeavor, Hendry discloses that VVC standard software like that described in N19460 were known to be executed by an encoder/decoder including a processor and non-transitory instructions stored thereon:  
An apparatus for processing visual media file data comprising a processor and a non- transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: (see Abstract Figs. 2-3, ¶¶138-139, 142, 187-189, describing that it was known to execute VVC standard format coding using an encoder/decoder for processing visual media files that includes a processor and a non-transitory memory with instructions to be executed by the processor).
At the time of filing, one of ordinary skill would have been familiar with how to implement VVC software standards like that described in N19460 and have understood that, as evidenced by Hendry, a known common way to do so was on an apparatus for processing visual media file data (e.g., an encoder or decoder) including a processor for executing instructions stored in a non-transitory memory (see citations above). Accordingly, to one of ordinary skill in the art at the time of filing, doing so to implement the VVC functionality described in N19640 would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to included an apparatus for processing visual media file data (e.g., an encoder or decoder) including a processor for executing instructions stored in a non-transitory memory like the instructions described in N19460 as taught by Hendry.
With respect to claim 11, N19460 discloses the invention substantially as claimed. As described above N19460 in view of Hendry discloses all the elements of independent claim 10. N19460/Hendry additionally discloses: 
wherein the video coding format corresponds to a Versatile Video Coding standard according to ISO/IEC 23090-3 (see citations and arguments with respect to claim 10 above and N19460 L.2.2.1.2, L.2.2.3, and L.2.4, describing that the video coding format corresponds to VVC according to ISO/IEC 23090-3). 
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 11.
With respect to claim 12, N19460 discloses the invention substantially as claimed. As described above N19460 in view of Hendry discloses all the elements of independent claim 10. N19460/Hendry additionally discloses: 
wherein the property descriptor is represented as VvcOperatingPointsInformationProperty (see citations and arguments with respect to claim 10 above including N19460 L.2.3.3.1, describing that the property descriptor is VvcOperatingPointsInformationProperty). 
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 12.
With respect to claim 13, N19460 discloses the invention substantially as claimed. As described above N19460 in view of Hendry discloses all the elements of independent claim 10. N19460/Hendry additionally discloses: 
wherein the media file format further specifies that, in response to a record of operating points being included in a property descriptor of the operating points that indicates high-level characteristics of the bitstream, at least one of a value of a first syntax element in the record or a value of a second syntax element in the record is constrained to be a predetermined value (see citations and arguments with respect to claim 10 above and N19460 L.2.3.3.3, describing that in response to VvcOperatingPointsInformationProperty being included in the property descriptor of the operating points frame_rate_info_flag and bit_rate_info_flag is constrained to be 0, i.e., a value of a first syntax element in the record or a value of a second syntax element in the record are constrained to be a predetermined value). 
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 13.
With respect to claim 1, claim 1 discloses the elements of claim 10 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 10 also applies to claim 1.
With respect to claim 2, claim 2 discloses the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 2.
With respect to claim 3, claim 3 discloses the elements of claim 12 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 12 also applies to claim 3.
With respect to claim 4, claim 4 discloses the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 13 also applies to claim 4.
With respect to claim 8, N19460 discloses the invention substantially as claimed. As described above N19460 in view of Hendry discloses all the elements of independent claim 1. N19460/Hendry additionally discloses: 
wherein the conversion includes encoding the visual media file into the bitstream (see Hendry Abstract, Fig. 2, ¶¶4, 84, 189, describing that the coding/conversion may be of encoding a visual media file into the bitstream by an encoder). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, N19460 discloses the invention substantially as claimed. As described above N19460 in view of Hendry discloses all the elements of independent claim 1. N19460/Hendry additionally discloses: 
wherein the conversion includes decoding the visual media file from the bitstream (see Hendry Abstract, Fig. 3, ¶¶4, 24, 44, 64, 189, describing that the coding/conversion may be of decoding a visual media file into the bitstream by a decoder). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 17, claim 17 discloses the elements of claim 10 in computer-readable medium form rather than apparatus form. As detailed with respect to claim 1 above, N19460/Hendry discloses a system which may be embodied in software/instructions stored in a non-transitory computer-readable medium executed by a processor (see citations and arguments with respect to claim 10 above). Accordingly, the disclosure recited with respect to claim 10 also applies to claim 17.
With respect to claim 18, claim 18 discloses the elements of claims 11 and 12 in computer-readable medium form rather than apparatus form. As detailed with respect to claim 1 above, N19460/Hendry discloses a system which may be embodied in software/instructions stored in a non-transitory computer-readable medium executed by a processor (see citations and arguments with respect to claim 10 above). Accordingly, the disclosure recited with respect to claims 11 and 12 also applies to claim 18.
With respect to claim 19, claim 19 discloses the elements of claim 13 in computer-readable medium form rather than apparatus form. As detailed with respect to claim 1 above, N19460/Hendry discloses a system which may be embodied in software/instructions stored in a non-transitory computer-readable medium executed by a processor (see citations and arguments with respect to claim 10 above). Accordingly, the disclosure recited with respect to claim 13 also applies to claim 19.
With respect to claim 20, N19460 discloses the invention substantially as claimed. As described above N19460 in view of Hendry discloses all the elements of independent claim 1. N19460/Hendry additionally discloses: 
A non-transitory computer-readable recording medium storing a bitstream comprising image items which is generated by a method performed by a video processing apparatus (see citations and arguments with respect to corresponding element of claim 10 above), wherein the method comprises:
generating a bitstream from a visual media file (see N19460 L.2.2.1.2, L.2.3.3.1, and L.2.5.2.3, describing a generated VVC bitstream from a visual media file),
wherein the visual media file comprises image items each comprising a sequence of one or more pictures according to a media file format, and wherein the bitstream includes access units each consisting of one or more pictures each belonging to a layer according to a video coding format (see citations and arguments with respect to corresponding element of claim 10 above), and
wherein the media file format specifies that image items comprising pictures originated from the bitstream are allowed to be associated with different instances of a property descriptor that indicates high-level characteristics of the bitstream (see citations and arguments with respect to corresponding element of claim 10 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Allowable Subject Matter
Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose that in response to a record of operating points boing included in a property descriptor of the operating points that indicates high-level characteristics of the bitstream at least one of a value of a first syntax element in the record or a value of a second syntax element in the record is constrained to be a predetermined value, wherein the first syntax element specifies a maximum temporal identification associated with an i-th profile tier level syntax structure, I being in a range of 0 to (a number of profile tier levels – 1), and wherein the second syntax element specifies a maximum temporal identification associated with the record of the operating points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481